ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
U.S. Aeroteam, Inc.                           )       ASBCA No. 61760
                                              )
Under Contract No. FA8526- l 2-C-0039         )

APPEARANCES FOR THE APPELLANT:                        Milton C. Johns, Esq.
                                                      Rachel Leahey, Esq.
                                                       FH + H, PLLC
                                                       Tysons, VA

APPEARANCES FOR THE GOVERNMENT:                       Jeffrey P. Hildebrant, Esq.
                                                       Air Force Deputy Chief Trial Attorney
                                                      Isabelle P. Cutting, Esq.
                                                      Maj Ryan P. Payne, USAF
                                                       Trial Attorneys

                                  ORDER OF DISMISSAL

        On August 21, 2018, appellant filed a notice of appeal with the Board, which the
Board docketed as ASBCA No. 61760. The notice stated that the appeal involved "a
non-monetary dispute regarding contract interpretation of a unilateral modification to the
delivery schedule" and that it was filed in response to a purported contracting officer's final
decision dated August 10, 2018. By Order dated December 6, 2018, the Board directed
appellant to provide a brief addressing whether the contractor submitted a proper claim to
the contracting officer prior to the initiation of this appeal, and whether the Board has
jurisdiction over this appeal. On December 20, 2018, the parties jointly moved to dismiss
this appeal, stating that on December 13, 2018, the contracting officer "issued two
modifications to the contract that render the request for contract interpretation moot." The
parties' motion is granted. The appeal is dismissed without prejudice.

       Dated: February 8, 2019



                                                   RICHARD SHACKLEFORD
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals
           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 61760, Appeal of U.S. Aeroteam, Inc.,
    rendered in conformance with the Board's Charter.


I         Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals




                                                 2